Per Curiam.
The defendant was convicted upon his plea of guilty of robbery unarmed. MCLA *689§ 750.530 (Stat Ann 1954 Rev § 28.798). He was sentenced to serve 10 to 15 years in prison.
The defendant’s court-appointed attorney did not appear at the arraignment on the information but, instead, another attorney appeared and explained that the defendant’s attorney was otherwise occupied at the time. The defendant stood mute and a plea of not guilty was entered for him. The defendant does not claim that he objected to this temporary substitution of attorneys. Nor does he show how he was prejudiced thereby. We find no reversible error. See People v. Stewart (1970), 22 Mich App 51.
Nor was the defendant prejudiced by the alleged failure of his original assigned appellate counsel to prosecute a timely appeal.1 His appeal is now being considered without regard to its timeliness.
The defendant’s plea of guilty waived the claimed defect in his arrest. Further, there is no showing that the arresting officers did not have probable cause to arrest him.
The defendant asserts that the requirements of GCR 1963, 785.3(2) were not met before his guilty plea was accepted. He does not, however, specify where, in the trial judge’s extensive examination of the defendant extending over 28 pages of typed transcript, the judge departed from the requirements of the court rule. Absent particularized claim of error, we notice none.
The prosecutor moved a few days after the defendant pled guilty to pay substantial witness fees to a person who had been charged as a codefendant and who was later ordered detained as a witness. This motion was filed a few days after the defendant pled guilty and approximately one month before the *690date on which he was sentenced. At the time of sentencing the judge offered to entertain a motion to withdraw the defendant’s guilty plea before sentencing, but the defendant declined so to move, saying he was guilty and did not wish to withdraw his plea. It does not appear what disposition was made of the motion to pay witness fees, what, if any, amount was paid the witness or whether the defendant was aware of the motion before he was sentenced. This issue was not raised in the defendant’s post-conviction motions filed with the trial court; it is not claimed that he learned of the motion to pay fees for the first time after denial of his post-conviction motions. Nor is it claimed that any evidence or argument was offered in support of this issue at the trial level or that defendant was denied an opportunity to offer any.
Affirmed.

 The lawyer who filed the brief was substituted for the lawyer orginally assigned to represent the defendant on this appeal.